Case 1:18-cv-09031-DLC Document 45-2 Filed 05/30/19 Page 1 of 13




               Exhibit 2
        Case 1:18-cv-09031-DLC Document 45-2 Filed 05/30/19 Page 2 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KATHRYN HYLAND, MELISSA GARCIA,
 ELDON R. GAEDE, JESSICA SAINT-PAUL,
 REBECCA SPITLER-LAWSON, MICHELLE
 MEANS, ELIZABETH KAPLAN, JENNIFER
 GUTH, and MEGAN NOCERINO, individually and              ECF Case
 on behalf of all others similarly situated,
                                                         Case No. 18-CV-09031 (DLC)
                                 Plaintiffs,

              v.

 NAVIENT CORPORATION and NAVIENT
 SOLUTIONS, LLC,

                                 Defendants.


    DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET
            OF REQUESTS FOR PRODUCTION OF DOCUMENTS

       Pursuant to Federal Rules of Civil Procedure 26 and 34, the Local Rules of the United

States District Court for the Southern District of New York, and Judge Cote’s Individual

Practices in Civil Cases, Defendants Navient Corporation and Navient Solutions, LLC

(“Defendants”) respond below to the First Set of Requests for Production of Documents to

Defendants, dated December 12, 2018 (the “Requests”) by Plaintiffs Kathryn Hyland, Melissa

Garcia, Eldon R. Gaede, Jessica Saint-Paul, Rebecca Spitler-Lawson, Michelle Means, Elizabeth

Kaplan, Jennifer Guth, and Megan Nocerino (“Plaintiffs”). All references to the “Action” refer

to the above-captioned matter. Defendants make the following responses based upon

information reasonably available to them at this time, and reserve the right to supplement or

amend these responses when, and if, necessary.
        Case 1:18-cv-09031-DLC Document 45-2 Filed 05/30/19 Page 3 of 13



                                        General Objections

       1.      Defendants object to the Requests as premature. On November 13, 2018, the

Court instructed the parties that “[a] schedule [for this case] will be discussed at the initial

conference.” Dkt. No. 18. In the Notice of Initial Pretrial Conference issued on that date,

the Court directed the parties to “prepare a detailed written proposed schedule for any

motions and discovery.” Dkt. No. 19 at 1. On December 4, 2018, the parties submitted a

proposed schedule to the Court. Dkt. No. 24. On December 7, 2018, at the initial pretrial

conference, the Court expressly declined to approve the parties’ proposed discovery

schedule or any other discovery schedule in light of Defendants’ motion to dismiss, which

asserts that Plaintiffs’ claims are entirely or substantially barred on various independent

grounds. The Court deferred decision on “what schedule we may follow here” until after

ruling on Defendants’ motion to dismiss, at which point the Court and the parties “will have

another conference.” Tr. of Initial Conference (Dec. 7, 2018) (“Tr.”) at 16:17-23. In

addition, there is no currently operative complaint in this action, given that Plaintiffs have

announced that they plan to file an amended complaint, but will not do so until January 16,

2019. Under these circumstances, where there is no operative complaint and the Court has

not determined which, if any, of the claims asserted are legally sufficient to proceed to

discovery, Defendants should not be subjected to burdensome document collection, review,

and production obligations. Defendants accordingly plan to serve supplemental responses

within 30 days after the Court approves a discovery schedule in this Action. In the

meantime, Defendants are willing to meet and confer with Plaintiffs about the possibility of

a more narrow and less burdensome production of documents.




                                                  -2-
        Case 1:18-cv-09031-DLC Document 45-2 Filed 05/30/19 Page 4 of 13



       2.      Defendants object to the Requests to the extent they seek documents or

information not related to the transactions upon which Plaintiffs’ claims are based. For any

class action to proceed, it must first be established whether, on the basis of those

transactions, Plaintiffs can maintain any viable claim against any Defendant. Any broader

discovery is premature and potentially wasteful of the Court’s and Defendants’ resources, as

it may ultimately not be needed if Plaintiffs are shown to have no viable claim.

       3.      Defendants object to the Requests to the extent they purport to impose on

Defendants obligations beyond, or otherwise inconsistent with, those established by the

Federal Rules of Civil Procedure, the Local Rules of the United States District Court for the

Southern and Eastern Districts of New York, Judge Cote’s Individual Practices in Civil

Cases, any Order of this Court, or any other applicable law or rule. To the extent the

Requests purport to require, instruct, or define response obligations that exceed what is

required under the applicable rules and orders, Defendants object thereto on the grounds that

such a requirement, instruction, or definition (a) exceeds the scope of permissible discovery

and (b) improperly attempts to impose upon Defendants unreasonable burden and expense.

       4.      Defendants object to the Requests to the extent they seek documents or

information protected by the attorney-client privilege, the work product doctrine, bank

examination privilege, any other applicable privilege or immunity, or any protective order

or confidentiality agreement, or which are otherwise exempted from discovery. Defendants

hereby assert all applicable privileges and protections to the extent implicated by each

Request, whether based upon statute or recognized at common law. Any disclosure of such

privileged and/or protected information is inadvertent and is not intended to waive those

privileges or protections. Defendants reserve the right to recall any inadvertently produced




                                                 -3-
        Case 1:18-cv-09031-DLC Document 45-2 Filed 05/30/19 Page 5 of 13



material that is protected by any applicable privilege or immunity. Further, Defendants

construe the Requests as not seeking information that constitutes attorney-client

communications and/or work product generated in connection with this or other litigation,

anticipated litigation, or any government investigation. Insofar as the Requests purport to

require a search for such privileged and work product material, Defendants object to the

Requests as overbroad, unduly burdensome, and not proportional to the needs of the case.

Defendants will not undertake such a search, and such documents will not be logged on a

privilege log.

       5.        Defendants object to the Requests to the extent they seek documents or

information that are not in the possession, custody, or control of Defendants. Defendants

respond to the Requests on behalf of Navient Corporation and Navient Solutions, LLC, and

not on behalf of any subsidiaries, affiliates, or other corporations or separate legal entities,

or any other individuals.

       6.        Defendants object to the Requests to the extent they seek documents or

information in Plaintiffs’ possession, custody, or control or in the public domain, or from

some other source that is more convenient, less burdensome, or less expensive.

       7.        Defendants object to the Requests to the extent they purport to require

Defendants to produce documents or things that are not reasonably available, do not already

exist, and/or are in a format other than the format in which Defendants maintain the

requested materials in the ordinary course of business.

       8.        Defendants object to the Requests to the extent they seek documents or

information concerning confidential, proprietary, or private consumer information. Any

such information that is non-privileged and responsive to the Requests will be produced




                                                  -4-
        Case 1:18-cv-09031-DLC Document 45-2 Filed 05/30/19 Page 6 of 13



subject to the an appropriate Stipulation and Protective Order (“Protective Order”) to be

entered in this Action.

       9.      Defendants object to the Requests to the extent they seek documents or

information, the production of which would violate a duty of confidentiality owed to a

regulatory body or governmental agency.

       10.     Defendants object to the Requests to the extent they seek information that

Defendants have been instructed not to produce by any competent government agency or

regulator.

       11.     Defendants object to the Requests as not proportional to the needs of the case

insofar as the burden or expense of the requested discovery outweighs its likely benefit,

taking into account, for example, the needs of the case, the parties’ resources, the

importance of the issues at stake in the litigation, and the importance of the proposed

discovery in resolving the issues.

                           Objections to Definitions and Instructions

       12.     Defendants object to Plaintiffs’ proposed “Definitions” to the extent they are

susceptible to more than one meaning or are inconsistent with the ordinary and customary

meaning of such words and phrases or the rules governing the permissible scope of

discovery. Defendants further object to the Definitions to the extent they contain factual or

legal conclusions. By making these responses, Defendants do not in any way adopt

Plaintiffs’ purported definitions of words and phrases.

       13.     Defendants object to Plaintiffs’ definition of “Communication” to the extent

it is intended to be broader than the definition provided by Local Civil Rule 26.3.




                                                -5-
          Case 1:18-cv-09031-DLC Document 45-2 Filed 05/30/19 Page 7 of 13



          14.    Defendants object to Plaintiffs’ definition of “Document” to the extent it is

intended to be broader than the definitions provided by Local Civil Rule 26.3(C)(2) and

Federal Rule of Civil Procedure 34(a)(1)(A).

          15.    Defendants reserve their right to object in other contexts to the definitions

and legal conclusions contained in Plaintiffs’ definitions of “Direct Loan,” “Direct Loan

Program,” “Federal Family Education Loan Program,” “FFEL Program,” “FFEL Loan,”

“FFEL Loans,” “Income-driven repayment plans,” “IDR Plans,” and “Servicing Contracts.”

However, for purposes of responding to these Requests—and for that purpose only—

Defendants will adhere to these definitions.

           16.   Defendants object to the definition of “Relevant Time Period” to the extent it

is broader than the time period during which Plaintiffs’ federal student loans were serviced

by Navient Solutions, LLC (“NSL”). Defendants interpret “Relevant Time Period” to mean

the time period during which Plaintiffs’ federal student loans were serviced by NSL, but in

no instance before September 27, 2007, the date the College Cost Reduction and Access Act

was passed into law, or after October 3, 2018, the date this Action was commenced.

           17.   Defendants object to Plaintiffs’ definition of “You” as overbroad and

improper to the extent that definition purports to refer to separate legal entities as one single

entity.

          18.    Defendants object to Plaintiffs’ use of the word “information” in Instruction

No. 1, to the extent this word purports to require Defendants to produce information other

than documents in response to the Requests.




                                                  -6-
        Case 1:18-cv-09031-DLC Document 45-2 Filed 05/30/19 Page 8 of 13



         19. Defendants object to Instruction No. 4, to the extent that construing a verb as

being used “in all other tenses” would require the production of documents outside the

Relevant Time Period as Defendants use that term.

                                Specific Responses and Objections

       All responses made below, and any documents that may be produced in response to these

Requests, are stated and produced, respectively, subject to and without waiving the foregoing

General Objections (including the foregoing Objections to Definitions and Instructions), which

are specifically incorporated in each response below. Defendants reserve the right to amend or

supplement their answers to these Requests pursuant to Rule 26(e) of the Federal Rules of Civil

Procedure.

       REQUEST FOR PRODUCTION NO. 1: Any documents (including call scripts and

call flow procedures) containing policies or procedures applicable as of or during the Relevant

Time Period that are related to Defendants’ evaluation of, or communication with or about, the

Plaintiffs regarding their eligibility for the IDR plans or the PSLF Program either collectively or

on an individual basis.

       RESPONSE TO REQUEST FOR PRODUCTION NO. 1: In addition to the above

General Objections, Defendants object to this Request as vague, ambiguous, overbroad, and not

proportional to the needs of the case in its use of the phrases “call scripts,” “call flow

procedures,” “documents … containing policies or procedures,” and “evaluation of.”

       For the reasons explained above in paragraph 1 of the General Objections, Defendants

will not produce the documents sought by this Request at this time. Defendants plan to serve a

supplemental response to this Request within 30 days after the Court approves a discovery




                                                  -7-
        Case 1:18-cv-09031-DLC Document 45-2 Filed 05/30/19 Page 9 of 13



schedule in this Action, and in the meantime, Defendants are willing to meet and confer with

Plaintiffs about the possibility of a more narrow and less burdensome production of documents.

       REQUEST FOR PRODUCTION NO. 2: Any Servicing Contracts applicable to the

Plaintiffs’ FFEL Program or Direct Loan Program loans entered as of or during the Relevant

Time Period.

       RESPONSE TO REQUEST FOR PRODUCTION NO. 2: Defendants incorporate the

foregoing General Objections as if set forth fully herein.

       For the reasons explained above in paragraph 1 of the General Objections, Defendants

will not produce the documents sought by this Request at this time. Defendants plan to serve a

supplemental response to this Request within 30 days after the Court approves a discovery

schedule in this Action, and in the meantime, Defendants are willing to meet and confer with

Plaintiffs about the possibility of a more narrow and less burdensome production of documents.

       REQUEST FOR PRODUCTION NO. 3: Any recordings and/or transcripts of phone

calls with Named Class Representatives.

       RESPONSE TO REQUEST FOR PRODUCTION NO. 3: In addition to the above

General Objections, Defendants object to this Request on the ground that Plaintiffs have not

provided NSL with sufficient identifying information for the named Plaintiffs to identify

recordings of phone calls for all of the named Plaintiffs. Defendants further object to this

Request as unduly burdensome to the extent it purports to require Defendants to produce call

recordings that are not reasonably available, do not already exist, are not relevant to the issues

raised in this action, and/or are in a format other than the format in which NSL maintains call

recordings in the ordinary course of business. Defendants further object to this Request on the




                                                 -8-
          Case 1:18-cv-09031-DLC Document 45-2 Filed 05/30/19 Page 10 of 13



ground that it is not limited to a time period relevant or even proximate to the Relevant Time

Period.

          For the reasons explained above in paragraph 1 of the General Objections, Defendants

will not produce the documents sought by this Request at this time. Defendants plan to serve a

supplemental response to this Request within 30 days after the Court approves a discovery

schedule in this Action, and in the meantime, Defendants are willing to meet and confer with

Plaintiffs about the possibility of a more narrow and less burdensome production of documents.

          REQUEST FOR PRODUCTION NO. 4: Any recordings and/or transcripts of phone

calls furnished to the Department of Education Federal Student Aid office in connection with its

2017 audit of Navient.

          RESPONSE TO REQUEST FOR PRODUCTION NO. 4: In addition to the above

General Objections, Defendants object to this Request as overbroad, unduly burdensome,

irrelevant, and not proportional to the needs of the case because it seeks discovery of call

recordings for a set of individuals that have no connection to the claims or issues in this case.

Defendants further object to this Request as unduly burdensome to the extent it purports to

require Defendants to produce call recordings that are not reasonably available, do not already

exist, are not relevant to the issues raised in this action, and/or are in a format other than the

format in which NSL maintains call recordings in the ordinary course of business. Defendants

further object to this Request on the ground that it is not limited to a time period relevant or even

proximate to the Relevant Time Period.

          For the reasons explained above in paragraph 1 of the General Objections, Defendants

will not produce the documents sought by this Request at this time. Defendants plan to serve a

supplemental response to this Request within 30 days after the Court approves a discovery




                                                  -9-
       Case 1:18-cv-09031-DLC Document 45-2 Filed 05/30/19 Page 11 of 13



schedule in this Action, and in the meantime, Defendants are willing to meet and confer with

Plaintiffs about the possibility of a more narrow and less burdensome production of documents.




Dated: Los Angeles, CA                       Respectfully submitted,
       January 11, 2019
                                             COVINGTON & BURLING LLP

                                             By:     s/ Ashley Simonsen
                                                     Ashley Simonsen

                                             1999 Avenue of the Stars
                                             Los Angeles, CA 90067-4643
                                             asimonsen@cov.com
                                             Tel.: (424) 332-4800

                                             Andrew A. Ruffino
                                             Alexander Setzepfandt
                                             The New York Times Building
                                             620 Eighth Avenue
                                             New York, NY 10018-1405
                                             aruffino@cov.com
                                             asetzepfandt@cov.com
                                             Tel.: (212) 841-1000

                                             Counsel for Defendants




                                              -10-
       Case 1:18-cv-09031-DLC Document 45-2 Filed 05/30/19 Page 12 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KATHRYN HYLAND, MELISSA GARCIA,
 ELDON R. GAEDE, JESSICA SAINT-PAUL,
 REBECCA SPITLER-LAWSON, MICHELLE
 MEANS, ELIZABETH KAPLAN, JENNIFER
 GUTH, and MEGAN NOCERINO, individually and             ECF Case
 on behalf of all others similarly situated,
                                                        Case No. 18-CV-09031 (DLC)
                                Plaintiffs,
                                                        PROOF OF SERVICE
              v.

 NAVIENT CORPORATION and NAVIENT
 SOLUTIONS, LLC,

                                Defendants.



I, Jessica Kinsey declare:

              I am employed in the County of Los Angeles, State of California. I am over the

age of 18 and not a party to this action. My business address is Covington & Burling, 1999

Avenue of the Stars, Los Angeles, California, 90067-4643.

              On January 11, 2019, I served the foregoing document by U.S. Mail and

electronically described as:

   DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET
   OF REQUESTS FOR PRODUCTION OF DOCUMENTS

on the following person(s) addressed as follows:

 Margaret Marie England                            Attorneys for Plaintiffs
 Selendy & Gay PLLC
 1290 Avenue of the Americas
 New York
 New York, NY 10104
 212-390-9000
 Email: mengland@selendygay.com
    Case 1:18-cv-09031-DLC Document 45-2 Filed 05/30/19 Page 13 of 13



Maria Ginzburg
Selendy & Gay PLLC
1290 Avenue of The Americas, 17th Floor
New York, NY 10104
212-390-9000
Email: mginzburg@selendygay.com

Yelena Konanova
Selendy & Gay PLLC
1290 Avenue of The Americas, 17th Floor
New York, NY 10104
212-390-9000
Email: lkonanova@selendygay.com


Faith E. Gay
Selendy & Gay PLLC
1290 Avenue of the Americas
Ste 17th Floor
New York, NY 10104
212-390-9000
Fax:212-390-9399
Email: fgay@selendygay.com




      I declare under penalty of perjury that the foregoing is true and correct.

      Executed this 11th day of January 2019.



                                                         Jessica Kmsey




                                              -2-
